FM,§§Y

UNITED STATES DISTRICT COURT APR 2 2 2919
FOR THE DISTRICT OF COLUMBIA C|erk, U.S. District & Bankru t
Courts for the District of Co|ui]niil,a
L. Ruther, )
)
Plaintiff, )
)
v ) Civil Action No. 19-769 (UNA)

)
. )
United States et al., )
)
Defendants. )

MEMORANDUM OPINION

, This matter is before the Court on its initial review of plaintiffs pro se complaint and
application for leave to proceed in forma pauperis. The Court will grant the in forma pauperis
application and dismiss the case because the complaint fails to meet the minimal pleading
requirements of Rule S(a) of the Federal Rules of Civil Procedure.

Pro se litigants must comply with the F ederal Rules of Civil Procedure. Jarrell v. Tisch,

656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires
complaints to contain “(l) a short and plain statement of the grounds for the court’s jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief.”
Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009); Ciralsky v. CIA, 355
F.3d 66l, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair
notice of the claim being asserted so that they can prepare a responsive answer and an adequate
defense and`determine whether the doctrine of res judicata applies Brown v. Califano, 75

F.R.D. 497, 498 (D.D.C. 1977).

Plaintiff has submitted a one-page cryptically worded document, which has been
construed liberally as a Complaint [Dkt. # l]. The content is largely incomprehensible and thus
provides no notice of a claim. A separate order of dismissal accompanies this Memorandum

Opinion.

  

 

Date: April/é,2019

United States District Judge

 

